Order entered October 22, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00196-CR

                       VINCENT BERNARD JENKINS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-16340-V

                                         ORDER
                          Before Justices Bridges, Lang, and Evans

       Pursuant to the Court’s opinion of this date, we DISMISS the October 10, 2014 motion

of Julie Woods to withdraw as counsel.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE